Citation Nr: 0702621	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and July 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In September 2003, the 
appellant testified at an RO hearing and, in October 2006, he 
again testified before the undersigned Veterans Law Judge at 
the RO.  Copies of the hearing transcripts are associated 
with the record.  

The Board notes that, at the Travel Board hearing, the 
veteran testified to a right foot condition related to his 
service-connected low back disorder.  Further, the claims 
file contains diagnostic entries for the veteran's right 
foot.  The Board construes these records as an inferred claim 
for entitlement of service connection for the right foot.  
This claim is referred to the RO for appropriate action.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claims for service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
hearing loss.  The veteran did not file a notice of 
disagreement (NOD) within one year of the notification.  

2.  Evidence added to the record since the February 1976 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for bilateral hearing loss.

3.  The veteran's chronic low back strain is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision, denying service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 1976 rating decision sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for an evaluation in excess of 40 percent 
for the veteran's chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10 , 4.40, 4.45, 4.59 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in May 2004 and 
March 2005, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish his claims, of what 
VA would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a letter 
dated in October 2006, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date and disability rating, if an increased rating was 
granted on appeal.  Since an increased rating is being 
denied, no effective date will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, VA 
examination reports, and lay statements -- is adequate for 
determining whether the criteria for increased ratings have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A. 

Further, the Board is not precluded from adjudicating whether 
to reopen the appellant's service-connection claim because 
the Board is taking action favorable to the appellant in 
reopening his service-connection claim for bilateral hearing 
loss, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  Whether new and material evidence 
has been presented is a material legal issue that the Board 
is required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the RO denied service connection for 
bilateral hearing loss in February 1976, noting that the 
veteran had not been diagnosed with a hearing disability.  
The veteran did not submit a NOD within one year of 
notification.  Therefore, the February 1976 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103.  In March 2004, the veteran asked to 
reopen his claim for service connection and the RO, in a July 
2004 rating decision, the subject of this appeal, determined 
that no new and material evidence had been submitted to 
reopen the veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the February 1976 rating decision, the RO determined that 
there was no objective, clinical evidence of bilateral 
hearing loss.  Evidence secured since the February 1976 
rating decision includes VA treatment records, a VA 
examination, lay statements, and lay testimony.  At the 
Travel Board hearing, the veteran testified that he was 
exposed to acoustic trauma during basic training at the rifle 
range and while performing burial services for Vietnam 
veterans without ear protection.  VA treatment records from 
the Boston VA Medical Center (VAMC) contain a February 2004 
audiology examination showing bilateral hearing loss.  In 
addition, the veteran's June 2004 VA examination report 
indicates a current diagnosis that qualifies him for 
disability under 38 C.F.R. § 3.385, since his puretone 
threshold is 40 decibels or higher at 3000 and 4000 Hertz for 
the right ear and at any of the frequencies for the left ear.  
These medical records are clearly new, in that they are not 
redundant of other evidence considered in the February 1976 
rating decision.  Moreover, the evidence is material to the 
issue under consideration, as the new evidence goes to 
whether the veteran has a current diagnosis of bilateral 
hearing loss and whether it might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

Increased Ratings Claim for Chronic Low Back Strain

The veteran contends that an increased disability rating 
should be assigned for his low back strain to reflect more 
accurately the severity of his symptomatology.  In March 
2002, the veteran filed a claim for an increased rating for 
his low back disability, which was service connected by a 
February 1976 rating decision assigning a 10 percent 
disability rating for low back strain.  In September 2000, 
the RO increased the veteran's disability rating to 40 
percent for chronic low back strain.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back is currently rated at 40 percent under 
Diagnostic Code 5295.  The Board notes that since the 
veteran's claim for an increased rating was filed prior to 
September 26, 2003 his claim for an increased rating for 
chronic low back strain may be rated under both Diagnostic 
Codes 5295 (2002) and 5237 (2006).

Prior to September 26, 2003, a maximum rating of 40 percent 
was warranted for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The September 2003 regulation 
revisions set forth a General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows: a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine and a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

In support of his claim, the veteran testified at the Travel 
Board hearing that his low back strain has increased in 
severity and that he will possibly undergo back surgery in 
February 2007.  He also testified about his past occupation 
as a carpenter and general contractor and that he believes 
his back disability has prevented him from obtaining 
employment.  The veteran does not wear a back brace.  Medical 
evidence submitted by the veteran includes private and VA 
treatment records and a VA examination report.  A March 2002 
letter from The Medical Treatment Center of Revere indicates 
that the veteran reported unemployment and incapacitation.  
Physical examination shows that his forward flexion was 0 to 
60 degrees with pain.  Treatment records from the Boston 
VAMC, between January and February 2003, contain a spine 
examination showing that the veteran's forward flexion was 0 
to 45 degrees in January 2003.  

In April 2005, the veteran underwent a VA spine examination, 
where he reported being able to walk the distance of three 
football-fields on a good day and denied wearing any back 
braces.  On physical examination, the veteran's range of 
motion of the lumbar spine was from 0 to 5 degrees of forward 
flexion, 0 to 10 degrees of extension, and 0 to 5 degrees of 
left and 0 to 15 right lateral bending with complaints of 
pain.  Repetitions caused increased pain.  X-rays revealed 
osteoarthritis to a minor degree as well as a minor 
levoscoliosis and minor degenerative disk disease.  After 
reviewing the veteran's medical history and examination 
results, the examiner diagnosed him with lumbar scoliosis, 
lumbar osteoarthritis, and degenerative disk disease of the 
lumbar spine.  In the same month, a VA peripheral nerves 
examiner found that the veteran's range of motion for forward 
flexion was 0 to 45 degrees, backward extension was 0 to 5 
degrees, and lateral flexions were 20 degrees.  A Magnetic 
Resonance Imaging (MRI) taken of the veteran's lumbar spine 
in August 2006 showed mild to moderate degenerative changes 
of the lower lumbar spine and some disc protrusions with 
possible compression.  Given the above evidence, no 
unfavorable ankylosis of the thoracolumbar spine was found; 
thus, a disability rating in excess of 40 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 40 
percent for the veteran's residuals of a lumbosacral strain.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran has testified 
that his unemployment may have been caused by his service-
connected low back disability, the Board finds no competent 
evidence in support of his statements.  The Board notes that 
the veteran's claim for entitlement to individual 
unemployability was denied by the RO in a May 2004 decision.  
The veteran did not file an appeal and, thus, the May 2004 
decision is not before the Board.  Further, there is no 
competent evidence that the veteran's low back disability has 
resulted in frequent hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 40 percent for 
chronic low back strain, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny his claim.  See 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
hearing loss has been received and the claim is reopened.  To 
this extent, the appeal is granted.

A disability evaluation in excess of 40 percent for chronic 
low back strain is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for bilateral hearing loss, the 
claim is REMANDED for de novo review.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The duty to assist includes obtaining service personnel 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In the present 
appeal, the veteran contends that his bilateral hearing loss 
and tinnitus were due to acoustic trauma in active service.  
At the Travel Board hearing, the veteran testified that he 
was exposed to loud weapons training for three years at Mare 
Island, California.  Also, the veteran participated in the 
Marine Corps Color Guard where he performed burial services 
without wearing any hearing protection.  The veteran's DD 
Form 214 provides that he received a rifle marksman badge, 
but does not provide any further indication of the veteran's 
possible exposure to loud noises or acoustic trauma.  On 
remand, the veteran's military occupational specialty must be 
verified, in particular whether he served in the Marine Corps 
Color Guard, and all personnel records, not already contained 
in the claims file, must be obtained.  

Service medical records contain audiological examinations 
from the time of enlistment in October 1972 and separation in 
August 1975.  Along with a VA audiological examination in 
January 1976, these audiological data, in sum, show a 
decrease in the veteran's hearing abilities.  The Board notes 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service; 
audiometric test results show an upward trend in auditory 
thresholds; post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385; and competent evidence relates current 
hearing loss disability to active service.  Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993). 

The veteran's latest audiological examination in June 2004 
indicates a current diagnosis that qualifies him for 
disability under 38 C.F.R. § 3.385, since his puretone 
threshold is 40 decibels or higher at 3000 and 4000 Hertz for 
the right ear and at any of the frequencies for the left ear.  
Also, the examination report shows that the veteran has 
complained of occasional tinnitus and infrequent ringing in 
his ears.  On remand, the veteran should be afforded a VA 
audiological examination to provide an opinion as to whether 
his bilateral hearing loss may be related to service and 
whether the veteran has a current diagnosis of tinnitus and, 
if so, whether the tinnitus may be related to service or to 
his hearing loss.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA should request that the 
National Personnel Records Center 
(NPRC) or the service department, to 
verify the veteran's military 
occupational specialty, in particular 
whether the veteran served in the 
Marine Corps Color Guard.  Then, the VA 
should request from NPRC and any other 
source referred by NPRC the appellant's 
complete service personnel records.

2.  After completion of the above, VA 
should schedule the veteran for an 
audiological examination, with an 
appropriate VA specialist, in order to 
determine the nature and etiology of 
the veteran's hearing loss and 
tinnitus.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of 
all pathology found to be present.  

After obtaining a history from the 
veteran, the audiological examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hearing loss (1) began in, was incurred 
during or was aggravated by active 
military service, to include due to noise 
exposure or acoustical trauma; (2) was 
manifested within one year of discharge 
from active military service; (3) is due 
to intervening post-service noise 
exposure.  Also, the examiner should 
indicate whether the veteran has 
tinnitus.  If the veteran has tinnitus, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's tinnitus (1) began in, was 
incurred during or was aggravated by 
active military service, to include due 
to noise exposure or acoustical trauma; 
(2) was manifested within one year of 
discharge from active military service; 
(3) is due to intervening post-service 
noise exposure; or (4) is related to his 
hearing loss.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Then, VA should readjudicate the 
appellant's claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


